As filed with the Securities and Exchange Commission on November 22, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [626-914-7383] Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:September 30, 2010 Item 1. Schedule of Investments. WINSLOW GREEN GROWTH FUND Schedule of Investments September 30, 2010 (Unaudited) Shares Security Description Value COMMON STOCK - 99.4% Clean Energy - 12.7% American Superconductor Corp. (a) First Solar, Inc. (a)(f) Protonex Technology Corp. (a)(d) - Environmental Services - 6.2% Newalta Corp. Telvent Git S.A. (a) World Energy Solutions, Inc. (a)(b)(c) Green Building (General) - 24.8% Acuity Brands, Inc. A.O. Smith Corp. Lennox International, Inc. NCI Building Systems, Inc. (a) ProLogis Quanex Building Products Corp. Trex Company, Inc. (a) Waterfurnace Renewable Energy, Inc. (c) Green Building (Lighting Technology) - 6.4% Cree, Inc. (a) Lighting Science Group (a)(b) Rubicon Technology, Inc. (a) Green Transportation - 6.7% Saft Groupe S.A. Wabtec Corp. Westport Innovations, Inc. (a) Resource Efficiency - 16.9% Chicago Bridge & Iron Company NV (a) Horsehead Holdings (a) Itron, Inc. (a) Powersecure International, Inc. (a)(b) Schnitzer Steel Industries, Inc. Volterra Semiconductor Corp. (a) Sustainable Living - 17.3% BioExx Specialty Proteins Ltd. (a) Green Mountain Coffee Roasters, Inc. (a) Jamba, Inc. (a) 29 OM Foods Ltd. (a)(d) - SunOpta, Inc. (a)(b) United Natural Foods, Inc. (a) Whole Foods Market, Inc. (a) Water Management - 8.4% Bioteq Enivronmental Technologies (a) GLV, Inc. - Class A (a) Nalco Holding Company Pure Technologies (a)(c) Valmont Industries, Inc. Total Common Stock (Cost $232,915,518) Warrants - 0.0% Capstone Turbine, Expires 9/17/2013 at $1.74 (a)(b)(d) - Total Warrants (Cost $0) - Short Term Investments - 0.5% Fidelity Institutional Money Market Fund, 0.18% (e) Total Short Term Investments (Cost $1,457,700) Total Investments (Cost $234,373,218) - 99.9% Other Assets in Excess of Liabilities - 0.1% NET ASSETS - 100.0% CALL OPTIONS WRITTEN Contracts (100 shares per contract) Security Description Strike price Expiration Value First Solar, Inc. (a) 12/18/10 $ (156,250) Total Call Options Written (Premiums received $144,311) $ (156,250) (a) Non-income producing security. (b) A portion of the security is considered illiquid.As of September 30, 2010, the total market value of the portion considered illiquid was $5,912,921 or 2.2% of net assets. (c) Affiliated Company as defined by the Investment Company Act of 1940. (d) Securities are fair valued under the supervision of the Board of Trustees. (e) Seven-day yield (f) Held in connection with open written call options. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Disclosure at September 30, 2010 (Unaudited) The Winslow Green Growth Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and sets out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. ● Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available Level 1 Level 2 Level 3 Common Stock $ - - Warrants - 0 (a) - Short-Term Investments - - Total Investments in Securities $ $ 0 - Written Options $ ) - - (a) Security valued at fair value of zero under the supervision of the Board of Trustees. Disclosures About Derivative Instruments and Hedging Activities at September 30, 2010 (Unaudited) The Fund has adopted financial reporting rules intended to improve financial reporting for derivative instruments by requiring enhanced disclosure that enables investors to understand how and why an entity uses derivatives, how derivatives are accounted for, and how derivative instruments affect an entity's results of operations and financial position. Liability Derivaties as of September 30, 2010 Derivatives not accounted for as hedging instruments Balance Sheet Location Fair Value Equity Contracts Payables Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Professionally Managed Portfolios By (Signature and Title /s/Robert M. Slotky Robert M. Slotky, President DateNovember 17, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/Robert M. Slotky Robert M. Slotky, President Date November 17, 2010 By (Signature and Title)*/s/ Patrick J. Rudnick Patrick J. Rudnick, Treasurer Date November 16, 2010 · Print the name and title of each signing officer under his or her signature.
